         Case 3:20-cv-06486-JCS Document 28 Filed 03/01/21 Page 1 of 2



 1    MAYER BROWN LLP
      ELSPETH V. HANSEN (SBN 292193)
 2    Two Palo Alto Square #300
      3000 El Camino Real
 3
      Palo Alto, CA 94306
 4    Telephone: (650) 331-2043
      Facsimile: (650) 331-2060
 5    ehansen@mayerbrown.com

 6    MAYER BROWN LLP
      HANS J. GERMANN (Pro Hac Vice)
 7
      71 S Wacker Drive
 8    Chicago, IL 60606
      Telephone: (312) 701-8792
 9    Facsimile: (312) 706-8169
      hgermann@mayerbrown.com
10
      RAYMOND P. BOLAÑOS (SBN 142069)
11
      AT&T Services, Inc. Legal Dept.
12    430 Bush Street, 6th Floor
      San Francisco, CA 94108
13    Phone: (415) 268-9491
      Fax: (415) 543-0418
14    rb2659@att.com
15
      Attorneys for Plaintiff
16    New Cingular Wireless PCS, LLC d/b/a AT&T Mobility

17
                                       UNITED STATES DISTRICT COURT
18
                                    NORTHERN DISTRICT OF CALIFORNIA
19
                                            SAN FRANCISCO DIVISION
20

21
   NEW CINGULAR WIRELESS PCS, LLC,                         Case No. 3:20-cv-6486-JCS
22 D/B/A AT&T MOBILITY, a Delaware limited
   liability company,                                      STIPULATION OF DISMISSAL
23                                                         PURSUANT TO FEDERAL RULE OF
                  Plaintiff,                               CIVIL PROCEDURE 41(a)(1)(A)(ii)
24
            v.
25
   CITY OF OAKLAND, a California municipal
26 corporation,

27                    Defendant.
28
     Stipulation Of Dismissal Pursuant to Federal Rule
     of Civil Procedure 41(a)(1)(A)(ii)
     Case No. 3:20-cv-6486-JCS                           -1-
         Case 3:20-cv-06486-JCS Document 28 Filed 03/01/21 Page 2 of 2



 1           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff New Cingular

 2 Wireless PCS, LLC (d/b/a AT&T Mobility) (“AT&T”) and Defendant City of Oakland (the

 3
     “City”) stipulate the above-captioned matter shall be dismissed with prejudice.
 4
     Dated: February 25, 2021                                          MAYER BROWN LLP
 5
                                                          By:           /s/ Elspeth V. Hansen
 6                                                                     Elspeth V. Hansen
                                                                       Attorneys for Plaintiff
 7
                                                                       Two Palo Alto Square #300
 8                                                                     3000 El Camino Real
                                                                       Palo Alto, CA 94306
 9

10 Dated: February 25, 2021                                            OAKLAND CITY ATTORNEY
11
                                                          By:           /s/ Cynthia Stein
12                                                                     Cynthia Stein, Deputy City Attorney
                                                                       Attorneys for Defendant
13                                                                     One Frank H. Ogawa Plaza, 6th Floor
                                                                       Oakland, CA 94612
14

15

16           Pursuant to Civil Local Rule 5-1(i)(3), I, Elspeth V. Hansen, attest under penalty of perjury

17 that concurrence in the filing of this document has been obtained from all signatories.

18
                                                          By:          /s/ Elspeth V. Hansen
19                                                                     Elspeth V. Hansen

20                                                S DISTRICT
                                                TE           C
                                              TA
21
                                                                        O
                                         S




                                                                         U
                                        ED




                                                                          RT




                                                                ERED
                                    UNIT




                                                        O ORD
22 Date: March 1, 2021                       IT IS S
                                                                                 R NIA




                                                                    Spero
23                                                        seph C.
                                    NO




                                                  Judge Jo
                                                                                FO
                                     RT




                                                                            LI




24                                           ER
                                         H




                                                                            A




                                                  N                         C
                                                                    F
                                                      D IS T IC T O
                                                            R
25

26

27

28
     Stipulation Of Dismissal Pursuant to Federal Rule
     of Civil Procedure 41(a)(1)(A)(ii)
     Case No. 3:20-cv-6486-JCS                                                  -2-
